NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BEATRICE AKINYI RAJWAYI,                        No.    18-70945

                Petitioner,                     Agency No. A099-869-550

  v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 9, 2021
                            San Francisco, California

Before: BERZON, CHRISTEN, and BADE, Circuit Judges.

       Beatrice Rajwayi petitions for review of the Board of Immigration Appeals’

(“BIA’s”) denial of her motion to reopen her removal proceedings. We deny the

petition.

       1.    The BIA did not abuse its discretion in holding that even if Rajwayi’s

motion to reopen were considered timely filed, the motion would be denied



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
because Rajwayi had not shown that a different outcome may be warranted if

reopening were granted.

      The immigration judge (“IJ”) determined that Rajwayi was not credible

because, among other things, she submitted a fraudulent newspaper page and

testified that she had downloaded the page from the newspaper’s website. In her

motion to reopen, Rajwayi sought to present (1) a psychological evaluation finding

that Rajwayi suffered from post-traumatic stress disorder (“PTSD”) and opining

that her false testimony was attributable to “her disturbed mental state” and (2) an

affidavit offering an alternative explanation for how Rajwayi obtained the

fraudulent newspaper page.

      The BIA did not abuse its discretion in finding that the psychological

evaluation did not sufficiently address Rajwayi’s testimony concerning the

newspaper page. Rajwayi’s testimony about how she obtained the newspaper page

was coherent, extensive, and detailed, and did not exhibit any lack of memory or

confusion. She became uncertain and confused only when she was presented with

evidence establishing that the newspaper page had been falsified. The BIA did not

abuse its discretion in concluding that the description in the psychological

evaluation about how PTSD would affect Rajwayi’s mental state did not

persuasively explain the original, disproven testimony.

      Absent any pertinent explanation as to why she testified untruthfully


                                          2
originally, and even taking as true the information in the affidavit regarding how

Rajwayi obtained the fraudulent newspaper page, see Bhasin v. Gonzales, 423 F.3d
977, 987 (9th Cir. 2005), the new explanation for how Rajwayi obtained the page

does not change the IJ’s determination that her initial story was untrue. Therefore,

the affidavit would support rather than detract from an adverse credibility

determination, and so provided no possibility that the credibility determination

would be different were the proceedings reopened.

      2.     Because the BIA did not abuse its discretion in holding that Rajwayi

had not shown that a different outcome may be warranted if reopening were

granted, we need not address the issue of whether equitable tolling applied to the

motion to reopen.

      PETITION DENIED.




                                          3